Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aaron Deditch (Reg. NO. 33,865) on 03/16/2022.

The application has been amended as follows: 
Claim 26. (Currently Amended) A speed measurement device for determining a speed in a vehicle using a measurement sensor, which includes at least one coil and a ferromagnetic transmitter element, by changing the inductance of the at least one coil and the voltage induced in the at least one coil, comprising: 
at least one inductive speed sensor, including: the at least one coil; 
the ferromagnetic transmitter element; and 

wherein the evaluation circuit is configured to record a change in the inductance of the at least one coil and to determine the speed based on the changed inductance of the at least one coil, 
wherein the evaluation circuit is further configured to perform the following: 
recording the change in the inductance of the at least one coil, and determining the speed based on the changed inductance of the at least one coil only until the determined speed has reached a speed limit value starting from lower speeds, 
recording a change in the voltage induced in the at least one coil when the determined speed has exceeded the speed limit value starting from lower speeds, and determining the speed based on the changed voltage, and
recording a change in the inductance of the at least one coil when the determined speed has reached or dropped below the speed limit value starting from higher speeds, and determining the speed based on the changed inductance of the at least one coil.

Claim 36. (Currently Amended) A driver assistance system, comprising: 
at least one speed measurement device for determining a speed in a vehicle using a measurement sensor, which includes at least one coil and a ferromagnetic 
 at least one inductive speed sensor, including: 
the at least one coil; 
the ferromagnetic transmitter element; and 
an evaluation circuit; 
wherein the evaluation circuit is configured to record a change in the inductance of the at least one coil and to determine the speed based on the changed inductance of the at least one coil, 
wherein the evaluation circuit is further configured to perform the following: 
recording the change in the inductance of the at least one coil, and determining the speed based on the changed inductance of the at least one coil only until the determined speed has reached a speed limit value starting from lower speeds, 
recording a change in the voltage induced in the at least one coil when the determined speed has exceeded the speed limit value starting from lower speeds, and determining the speed based on the changed voltage, and
recording a change in the inductance of the at least one coil when the determined speed has reached or dropped below the speed limit value starting from higher speeds, and determining the speed based on the changed inductance of the at least one coil.

Claim 38. (Currently Amended) A vehicle, comprising: 
a driver assistance system, including: 
at least one speed measurement device for determining a speed in a vehicle using a measurement sensor, which includes at least one coil and a ferromagnetic transmitter element, by changing the inductance of the at least one coil and the voltage induced in the at least one coil, including: at least one inductive speed sensor, including: 
the at least one coil; 
the ferromagnetic transmitter element; and 
an evaluation circuit; 
wherein the evaluation circuit is configured to record a change in the inductance of the at least one coil and to determine the speed based on the changed inductance of the at least one coil, 
wherein the evaluation circuit is further configured to perform the following: 
recording the change in the inductance of the at least one coil, and determining the speed based on the changed inductance of the at least one coil only until the determined speed has reached a speed limit value starting from lower speeds, 
recording a change in the voltage induced in the at least one coil when the determined speed has exceeded the speed limit value starting 
recording a change in the inductance of the at least one coil when the determined speed has reached or dropped below the speed limit value starting from higher speeds, and determining the speed based on the changed inductance of the at least one coil.


Reason for Allowance

3.	Claims 20-38 are allowed. Examiner’s reasons for allowance are following:

a)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 20, 26, 36 and 38: 
As to claims 20-25 the present invention is direct to a method for determining a speed using a measurement sensor in a vehicle, the measurement sensor including at least one coil and a ferromagnetic transmitter element, the method comprising: Independent claim 20 identifies the uniquely distinct features of “wherein the change in the inductance of the at least one coil is recorded and the speed is determined based on the changed inductance of the at least one coil only until the determined speed has reached a speed limit value starting from lower speeds”.
As to claims 26-35 the present invention is direct to a speed measurement device for determining a speed in a vehicle using a measurement sensor, which includes at “recording the change in the inductance of the at least one coil, and determining the speed based on the changed inductance of the at least one coil only until the determined speed has reached a speed limit value starting from lower speeds”.
As to claims 36-37 the present invention is direct to a driver assistance system, comprising:  Independent claim 36 identifies the uniquely distinct features of “wherein the evaluation circuit is configured to record a change in the inductance of the at least one coil and to determine the speed based on the changed inductance of the at least one coil, wherein the evaluation circuit is further configured to perform the following: recording the change in the inductance of the at least one coil, and determining the speed based on the changed inductance of the at least one coil only until the determined speed has reached a speed limit value starting from lower speeds”.
As to claims 38 the present invention is direct to a vehicle, comprising: Independent claim 38 identifies the uniquely distinct features of “recording the change in the inductance of the at least one coil, and determining the speed based on the changed inductance of the at least one coil only until the determined speed has reached a speed limit value starting from lower speeds”.
The closest prior art, Teramae et al. (Patent NO. US 5,539,308), Perkins et al. (Patent No. US 5,446,375), Wild et al. (Pub NO. US 2003/0176932 A1) teaches System and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion

4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  


/ALVARO E FORTICH/Primary Examiner, Art Unit 2867